Citation Nr: 1525024	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Bordewyk




INTRODUCTION

The Veteran served on active duty from June 1981 to December 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied the above claimed benefits.  

The Board notes that service connection for psychiatric disability, claimed as PTSD, was denied in an August 1994 administrative decision on the basis that the Veteran did not provide evidence specifically requested by the RO.  In other words, the RO considered the claim abandoned.  The evidence at the time included a diagnosis of atypical psychosis, and so the Veteran's current claim is for the same disorder at issue in 1994.  The effect of the decision that the claim was abandoned is limited to the effective date in the event of a successful claim; an abandoned claim does not require a threshold finding of new and material evidence before the claim can be adjudicated on the merits.  See 38 C.F.R. § 3.158(a). 

The issue of service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current back disability has not been demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in May 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for a service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  The Board acknowledges that the Veteran has not been provided a VA examination, but finds that such an examination or opinion is not necessary in this case as the service treatment records are silent concerning back problems, and the evidence does not otherwise establish the presence of an event, injury or disease in service associated with the lower back.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The service treatment records are silent for any reference to back complaints or findings.  The post-service evidence of record does not demonstrate a current back disability for which service connection can be granted.  At most, since the claim was filed in March 2011, the record demonstrates complaints of back pain.  This is despite the fact that there are hundreds of pages of VA and private treatment records for other disabilities.  However, the Rating Schedule does not provide for service connection for pain alone.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

As a current back disability or symptoms other than pain have not been demonstrated, the claim must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for back disability is denied.  


REMAND

Regarding the acquired psychiatric disability, four opinions from the same VA examiner have been obtained.  This examiner has provided multiple opinions in favor as well as against the claim for service connection for PTSD and schizophrenia.  At the last examination in February 2013, the examiner was having difficulty obtaining an accurate history from the Veteran due to the severity of his symptoms at that time.  The Board notes that VA treatment records in 2014 appear to demonstrate that the Veteran's symptoms have improved with the use of medication and he was even noted to be caring for his teenage daughter and his elderly mother.  

Given the varying and contradictory etiology opinions and the fact that the Veteran's symptoms may be under better control, the Board requests that a new VA examination with a new psychologist or psychiatrist be obtained in order to determine whether any currently diagnosed acquired psychiatric disability, to include schizophrenia and PTSD, is etiologically related to service. 

All outstanding records of ongoing VA treatment must also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The Veteran should be scheduled for a VA psychiatric examination with a psychologist or a psychiatrist.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets (or has met since the claim was filed in September 2010) the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met and should specifically comment on the multiple diagnoses of PTSD during VA treatment and examination.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressors supporting the diagnosis and provide a detailed description of the stressors, including fear of hostile military activity.

The examiner should provide an opinion as to whether any other currently diagnosed psychiatric disability, to include schizophrenia at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.  The examiner should also comment as to whether schizophrenia was present within one year of discharge from service.  

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms.  All opinions must be well explained and the examiner should comment his or her opinion in light of the 2011 and 2013 VA opinions.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


